Citation Nr: 1209556	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC), pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  The Veteran died in April 2007.  The appellant is his widow.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied the appellant's claims for service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.  It also arose from a September 2008 decision in which the RO denied the appellant's claim for service-connected burial benefits.  In October 2008, the appellant filed a notice of disagreement (NOD) as to both of these decisions.  The RO issued a statement of the case (SOC) in July 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.  

In December 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge via a live videoconference.  A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  As reflected on his death certificate, the immediate cause of the Veteran's death was asystole, due to congestive heart failure, due to coronary artery disease.

3.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD); a total disability rating based on individual unemployability due to service-connected disability (TDIU) had been in effect since June 16, 1999.  

4.  Service records confirm that the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service.  

5.  The competent medical evidence of record indicates that it is at least as likely as not that the Veteran suffered from ischemic heart disease, to include coronary artery disease and old myocardial infarction (MI), a disability recognized by VA as etiologically related to herbicide exposure.  

6.  The competent evidence indicates that it is at least as likely as not that a disability of service origin caused the Veteran's death.







CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).

2.  The claim for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, is moot.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 20.1106 (2011).

3.  The criteria for service-connected burial benefits are met.  38 U.S.C.A. §§ 2302, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.1600 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Pertinent to the claims for service connection for the cause of the Veteran's death and for service-connected burial benefits, given the favorable disposition of these claims, the Board finds that all notification and development action needed to fairly adjudicate such claims has been accomplished.  Regarding the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, as discussed further below, the Board's decision to grant service connection for service connection for the cause of the Veteran's death renders this appeal moot.  Thus, the Board similarly finds that all notification and development action needed to fairly adjudicate such claim has been accomplished, and no further discussion of the VCAA is necessary.  

II. Analysis

A. Service Connection

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The Veteran died in April 2007.  His death certificate lists the immediate cause of death as asystole, due to congestive heart failure, due to coronary artery disease.  

The record reflects that the Veteran was in receipt of compensation benefits for service-connected PTSD at the time of his death.  Here, the appellant's essential contention is that the Veteran's death was the result of heart disease which was caused or, at the very least, aggravated by service-connected PTSD.  Neither the appellant nor her representative asserts that the Veteran's heart condition is directly related to service.  As discussed in more detail below, the Board has nevertheless considered such theory of entitlement in light of pertinent evidence and legal authority.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic diseases (to include cardiovascular-renal disease) which are manifested to a compensable degree within a prescribed period after service (one year for cardiovascular-renal disease).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Additionally, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116;  38 C.F.R. §§ 3.307, 3.309(e).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions. 

In this case, the Veteran's service separation document shows that he served on active duty from December 1965 to December 1967, and that he received the Vietnam Campaign Medal and Vietnam Service Medal.  Such document also reflects that his last duty assignment was with the 9th Infantry Division in the Republic of Vietnam.  As such, the Board finds that the Veteran served in Vietnam during the Vietnam era and, he is, therefore, presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Post-service medical evidence reflects a history of cardiac arrest (i.e., myocardial infarction (MI)) in 1995, with subsequent defibrillator implantation (i.e., pacemaker).  There is also evidence that the Veteran was diagnosed with congestive heart failure (CHF) and idiopathic dilated cardiomyopathy since the 1990s.  VA treatment records show continued treatment for CHF and cardiomyopathy through the date of the Veteran's death.  However, beginning with a March 2002 VA discharge summary, such records also reflect a diagnosis of coronary artery disease (CAD) with old MI, status post-pacemaker implantation.  The March 2002 discharge summary indicates that an echocardiogram (ECHO) demonstrated "probable [left ventricle] inf[erior] wall MI [with] thinning, fibrosis and adhesions."  Similarly, an April 2007 cardiology consultation notes that adenosine cardiolite testing performed during an October 2002 hospitalization showed a fixed inferior defect (indicating prior MI), and an October 2000 thallium test demonstrated "[f]ixed thinning of the inferior wall which could be due either to diaphragmatic attenuation or an old myocardial wall infarct."  As noted previously, CAD was listed as the underlying cause of the Veteran's immediate death on his death certificate.  It was also listed as a primary diagnosis on the Veteran's April 2007 VA Death Summary.  

The foregoing evidence indicates that the Veteran suffered from CAD with old MI, types of ischemic heart disease that are presumed to be etiologically related to exposure to herbicides.  See 38 C.F.R. § 3.309(e) (noting that ischemic heart disease includes acute, subacute, and old MI, as well as CAD).  Moreover, the death certificate establishes that CAD, was the underlying cause of the Veteran's death.  However, pertinent to the current determination, the Board notes that the record also contains an opinion from a VA cardiologist, dated in August 2005, that the diagnosis of CAD found in the Veteran's VA treatment records appears to have been made in error and that there is no firm supporting evidence to indicate the Veteran had CAD.  Specifically, the cardiologist points out that records indicate normal coronary arteries at catheterization in 1993 and notes that abnormal thallium imaging may have been due to cardiomyopathy rather than old artifact indicative of MI.  

In assessing the probative value of the August 2005 cardiologist opinion, the Board first notes that this opinion places significant emphasis on the results of a 1993 catheterization which showed normal coronary arteries.  While not troublesome in and of itself, the Board notes that such testing was conducted prior to the Veteran's MI in 1995.  Additionally, while the cardiologist discusses more recent cardiac testing (i.e., thallium imaging), he fails to discuss a number of relevant cardiac findings, including the aforementioned March 2002 ECHO and October 2002 cardiolite testing, both of which indicated probably MI and were performed after the Veteran's 1993 catheterization.  Furthermore, in explaining the medical significance of the abnormal thallium imaging, the August 2005 opining cardiologist does not indicate why he adopted the conclusion of the Veteran's treating cardiologist that the abnormal results were due to cardiomyopathy, but did not accept the treating physician's diagnosis of CAD.  

When assessing the probative value of a medical opinion, the Board should consider whether the opinion reflects application of medical principles to an accurate and complete medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In other words, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, in addition to the medical conclusion the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

As discussed above, the August 2005 cardiologist opinion, while competent, does not fully explain why the current evidence of record is insufficient to indicate that the Veteran suffered from and expired due to CAD with old MI.  The Board has pointed to a number of clinical findings which indicate, at a minimum, old MI, and were not discussed in the August 2005 opinion.  Moreover, VA treatment records, to include cardiology notes, show that the Veteran was diagnosed and treated for CAD since approximately 2002.  Under these circumstances, the Board can find no reason to afford more probative weight to the August 2005 cardiologist opinion than to the findings contained within the contemporaneous medical evidence.  As such, the Board finds the evidence, collectively, indicates that it is as least as likely as not the Veteran suffered from ischemic heart disease (i.e., CAD with old MI) and that such disease was the underlying cause of his April 2007 death.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for the cause of the Veteran's death, CAD, are met.  



B. DIC

DIC benefits may be awarded to a surviving spouse upon the service-connected death of a veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011).  If, however, a veteran's death is not determined to be service-connected, benefits are still payable to a surviving spouse in the same manner as if the death were service-connected if a veteran died not as a result of his own willful misconduct, was either in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, and if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.

As noted above, service connection for the cause of the Veteran's death has been granted, and the appellant is therefore entitled to DIC based upon the service-connected death of the Veteran.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  Hence, the issue of whether she is entitled to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is moot, and this matter should be dismissed.  

C. Burial Benefits

The term 'burial benefits' means payment of money toward funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), (b).

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

As noted above, service connection for the cause of the Veteran's death has been granted.  As such, service-connected burial benefits should now be awarded.  See id.  


ORDER

The claim for service connection for the cause of the Veteran's death is granted.

The claim for DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is dismissed.

The claim for service-connected burial benefits is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


